Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	Specification: 
	On line 2 of paragraph [001] of the present specification, insert --now U.S. Patent No. 10,899,972,-- after “December 18, 2019,”. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest that an FCC process wherein during the reaction in the reaction zone, a process model based on at least some of the  data collected by the process sensors and the data collected by the emissions sensor, in which the process model characterizes a relationship among the feed rate of the base cracking catalyst, the feed rate of the FCC additive, the operating conditions, the composition of the product stream, and emissions from the FCC reaction; based on a comparison between at least some of the collected data and one or more of the developed process models, determine, during the reaction in the reaction zone, one or more of (i) a target feed rate of the base cracking catalyst, (ii) a target feed rate of the FCC additive, and (iii) one or more target operating conditions of the reaction in the reaction zone to reduce the emissions from the FCC unit and to increase a yield of the desulfurized hydrocarbon product in the product stream; and control adjustment of one or more of (i) the feed rate of the base cracking catalyst according to the determined target feed rate of the base cracking catalyst, (ii) the feed rate of the FCC additive according to the determined target feed rate of the FCC additive, or (iii) the operating conditions according to the determined one or more target operating conditions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAM M NGUYEN/            Primary Examiner, Art Unit 1771